United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2935
                                   ___________

Javier Enrique Vega Guerrero,          *
                                       *
             Petitioner,               *
                                       * Petition for Review of an
       v.                              * Order of the
                                       * Board of Immigration Appeals.
Eric H. Holder, Jr., Attorney General  *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: March 30, 2012
                                Filed: May 11, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Honduran citizen Javier Enrique Vega Guerrero petitions for review of an order
of the Board of Immigration Appeals (BIA), which dismissed his claim of ineffective
assistance of counsel and affirmed an immigration judge’s denial of asylum and
withholding of removal.

      We lack jurisdiction to review determinations regarding the untimeliness of
Guerrero’s asylum application or the absence of changed or extraordinary
circumstances to excuse his untimely filing. See 8 U.S.C. § 1158(a)(3) (no court shall
have jurisdiction to review any determination regarding untimeliness of asylum
application); Ngure v. Ashcroft, 367 F.3d 975, 989 (8th Cir.2004) (court cannot
review finding that alien did not show changed or extraordinary circumstances
relating to delay in filing asylum application).

       Having carefully reviewed the record before us, we conclude that substantial
evidence supports the denial of withholding of removal, see Wijono v. Gonzales, 439
F.3d 868, 872 (8th Cir. 2006) (standard of review), and that the BIA did not abuse its
discretion in dismissing Guerrero’s claim of ineffective assistance of counsel, see
Habchy v. Gonzales, 471 F.3d 858, 863-64 (8th Cir. 2006) (no abuse of discretion in
requiring substantial compliance with requirements of Matter of Lozada, 19 I. & N.
Dec. 637, 639 (BIA 1988)).

      Accordingly, we deny the petition. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-